MEMORANDUM **
David M. Priestly, Jr., appeals pro se the Tax Court’s decision finding him hable for tax deficiencies for 1988 and allowing the Commissioner to proceed with collection actions. We have jurisdiction pursuant to 26 U.S.C. § 7482(a). We review for clear error the determination that a taxpayer failed to produce sufficient evidence to support a deduction. Norgaard v. Commissioner, 939 F.2d 874, 877 (9th Cir.1991). We affirm.
The Tax Court did not err in disallowing Priestly’s deductions for expenses allegedly connected to two business enterprises, because he did not present evidence to substantiate his claim that the expenses had been incurred in the ordinary and necessary course of business. See Boise Cascade Corp. v. United States, 329 F.3d 751, 756 (9th Cir.2003) (reviewing requirements for establishing deductions for business expenses); Boyd Gaming Corp. v. Commissioner, 177 F.3d 1096, 1098 (9th Cir.1999) (holding that taxpayer must produce sufficient evidence to show entitlement to a claimed deduction).
We do not consider issues raised for the first time on appeal. See Bolker v. Commissioner, 760 F.2d 1039, 1042 (9th Cir. 1985). To the extent Priestly has not waived his remaining contentions by failing *202to argue them in his opening brief, see Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.1992), those contentions are unpersuasive.
We depy Priestly’s request for a further extension of time to file his reply brief.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.